  8:18-cr-00145-RFR-MDN Doc # 46 Filed: 12/22/20 Page 1 of 2 - Page ID # 119




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                  8:18CR145

        vs.
                                                      ORDER ON APPEARANCE FOR
JAMES BARTLETT LEVERING,                            SUPERVISED RELEASE VIOLATION

                      Defendant.


       The defendant appeared before the Court on December 22, 2020 regarding
Petition for Offender Under Supervision [39]. Richard H. McWilliams represented the
defendant. Michael P. Norris represented the government. The defendant was advised
of the alleged violation(s) of supervised release, right to retain or appointment of counsel,
and any right to a preliminary hearing in accordance with Federal Rule of Criminal
Procedure 32.1(a)(3).
       The defendant freely, knowingly, intelligently, and voluntarily waived the right to a
preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as
alleged in the petition to believe the defendant violated the terms of supervised release
and the defendant should be held to answer for a final dispositional hearing. Fed. R.
Crim. P. 32.1(b)(1)(C). The defendant shall appear personally for a final dispositional
hearing before U.S. District Judge Robert F. Rossiter, Jr. in Courtroom No. 4, Roman L.
Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 9:30 a.m. on
January 27, 2021.
       The government moved for detention based upon risk of flight and danger. The
defendant is not in federal custody and requests a detention hearing upon coming into
federal custody. The defendant shall be afforded the right to a detention hearing upon
coming into federal custody and the government's motion for detention is held in
abeyance.
       The defendant shall be returned to the custody of Iowa state authorities pending
the final disposition of this matter. The U.S. Marshal for the District of Nebraska is
directed to place a detainer with the correctional officer having custody of the defendant.
8:18-cr-00145-RFR-MDN Doc # 46 Filed: 12/22/20 Page 2 of 2 - Page ID # 120




   IT IS SO ORDERED.


   Dated this 22nd day of December, 2020.

                                            BY THE COURT:

                                            s/ Susan M. Bazis
                                            United States Magistrate Judge




                                     2
